Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the limitation “the second cylinder portion” lacks antecedent basis in the claims.
Regarding claim 16, the limitation “wherein the stop element comprises a narrowing of the inner wall of the through-bore, and the bolt”. It is unclear what is being claimed. Is the bolt also comprising of a narrowing or just the inner wall of the through-bore?
Regarding claim 17, the limitation “latches temporarily in the recess in a pre-assembly position” is indefinite. It is unclear what structure is required and what is encompassed by “a pre-assembly position” and how that relates to the resultant structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-10, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buurlage (US 2014/0147808) in view of Spagnoli (US 2011/0020768), and further in view of Sanchez (US 2014/0272791), and further in view of Wen (US 2015/0072309).
Regarding claims 1-2, 4-10, 13-14, and 19, Buurlage discloses a dental prosthesis system in FIG 1-2 made of ceramic ([0018], “ceramic”), comprising: an implant (2) for osseointegration in a jaw bone and having a receiving opening (12), an abutment (4) having a through-bore (bore which receives 19/23), a bolt (3) and being configured to connect the abutment and the implant, the bolt including a bolt head (19) and a first cylinder portion (22) extending from the bolt head, an anti-rotation arrangement (Fig. 2), the anti-rotation arrangement comprising a first form-fit means (24/25) arranged at a proximal end of the abutment and second form-fit means (26) arranged at a distal end of the implant , and with the bolt inserted, the first cylinder portion of the bolt extends in the through-bore of the abutment and the receiving opening of the implant (see fig. 1); (claim 2) wherein each of the proximal end of the abutment and the distal end of the implant has one of two bearing surfaces (surface of 12 which contains 26 and surface of 4 which contains 25) , (claim 4) wherein each of the two bearing surfaces has a rounded configuration in a contact region, wherein each radius of the two bearing surfaces has a same value (FIG. 2 shows the rounded configuration and corresponding same which would has the same radius); (claim 5) wherein a diameter of the first cylinder portion is greater than a diameter of the corresponding portion of the receiving opening of the implant, such that a fit results between the first cylinder portion and the receiving opening of the implant (such would result from the transition fit of the first cylinder portion ([0013]); a transition fit is defined by Merriam-Webster as “a mechanical fit in which a clearance or interference fit may be obtained within the specified tolerance.”.), and the bolt head has a bolt head diameter that is greater than the diameter of the first cylinder portion 

    PNG
    media_image1.png
    656
    800
    media_image1.png
    Greyscale

Buurlage fail(s) to teach a fiber-reinforced thermoplastic bolt; and an interference fit being provided between the first cylinder portion of the bolt and a corresponding portion of the receiving opening of the implant; (claim 13) wherein the fiber-reinforced thermoplastic has reinforcement fibers chosen from a group consisting of: carbon fiber, aramid fiber, glass fiber, carbon nanotubes, or combinations thereof; (claim 14) wherein the fiber-reinforced thermoplastic comprises unidirectional carbon fibers in a PEEK matrix.
However, Spagnoli teaches a dental screw which is made of a fiber-reinforced thermoplastic which is carbon fiber or can be made of ceramic ([0068]).

Buurlage further discloses a transition fit between the first cylinder portion of the bolt and a corresponding portion of the receiving opening of the implant ([0013]).
Spagnoli/Buurlage fails to teach an interference fit between the first cylinder portion and the corresponding portion of the receiving opening.
However, Sanchez teaches an abutment/implant connection which is an interference fit ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Spagnoli/Buurlage, by requiring an interference fit between the first cylinder portion and the corresponding portion of the receiving opening, as taught by Lombardo, for the purpose of securing a connection between assembly components.
Spagnoli/Buurlage fails to teach wherein when the first form-fit means engages in the second form-fit means, the first and second form-fit means are arranged at a distance from each other, such that the abutment, without an inserted bolt, is tiltable relative to the implant the first and second form-fit means are arranged at a corresponding one of the bearing surfaces and the bearing surface touch each other when the first form-fit means engages in the second form-fit means.
However, Wen teaches a dental implant abutment connection in FIG. 8 wherein when a first form-fit means  (21) engages in a second form-fit means , the first and second form-fit means are arranged at a distance from each other (as shown by the space formed at 8), such that the abutment, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Spagnoli/Buurlage, by requiring wherein when the first form-fit means engages in the second form-fit means, the first and second form-fit means are arranged at a distance from each other, such that the abutment, without an inserted bolt, is tiltable relative to the implant the first and second form-fit means are arranged at a corresponding one of the bearing surfaces and the bearing surface touch each other when the first form-fit means engages in the second form-fit means, as taught by Wen, for the purpose of providing easier connection between the abutment and implant.  
Claims 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buurlage (US 2014/0147808) in view of Spagnoli (US 2011/0020768), and further in view of Sanchez (US 2014/0272791), further in view of Wen (US 2015/0072309), and further in view of Lombardo (US 2009/0111072).
Regarding claims 3 and 11-12, Buurlage/Spagnoli/Sanchez/Wen discloses the claimed invention substantially as claimed as set forth above.
Buurlage/Spagnoli/Sanchez/Wen fail(s) to teach (claim 3) wherein each of the two bearing surfaces has a cone design, inclined at a uniform angle; (claim 11) wherein each of the tabs include a lengthwise tab wall and two widthwise tab walls, and each of the grooves includes a lengthwise groove wall and two widthwise groove walls, such that, when the first form-fit means engages in the second form-fit means, the lengthwise tab wall is spaced at the distance from the lengthwise groove wall, and the distance is greater than a second distance between the widthwise tab walls and the widthwise 
However, Lombardo teaches (claim 3) wherein each of the two bearing surfaces has a flat cone design (bearing surfaces form the flat part and the form-fit means form the cone as shown to be tapered), inclined at a uniform angle (shown to be tapered at a corresponding angle via a1); (claim 12) teaches in the embodiment of FIG. 5A-B which has two tabs (507A-B) and three grooves (517A-C); (claim 11) wherein each of the tabs include a lengthwise tab wall (see figure below) and two widthwise tab walls (see figure below), and each of the grooves includes a lengthwise groove wall (see figure below) and two widthwise groove walls (see figure below)

    PNG
    media_image2.png
    1120
    975
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Buurlage/Spagnoli/Sanchez/Wen, by requiring (claim 3) wherein each of the two bearing surfaces has a cone design, inclined at a uniform angle; (claim 12) wherein the number of tabs is less than the number of grooves, forming a form-fit connection, as taught 
Spagnoli/Buurlage/Sanchez/Lombardo fails to teach (claim 11), when the first form-fit means engaged in the second form-fit means, the lengthwise tab wall is spaced at a distance from the lengthwise groove wall and the distance is greater than a second distance between the widthwise tab walls and the widthwise groove walls, such that the abutment is positioned in a rotationally stable manner in the implant and is tiltable relative to the implant.
However, Wen teaches a dental implant abutment connection in FIG. 8 wherein when a first form-fit means  (21) engages in a second form-fit means , the first and second form-fit means are arranged at a distance wherein a distance at one location is greater than a distance at a second location (as shown by the space formed at 8, as shown the gap is larger at a apical end of the implant vs a coronal end), such that the abutment is positioned in a rotationally stable manner in the implant and is tiltable relative to the implant (during insertion the sizing difference as shown in FIG. 8 would result in the structure as claimed to be tiltable during insertion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Spagnoli/Buurlage/Sanchez/Lombardo, by requiring(claim 11), when the first form-fit means engaged in the second form-fit means, the lengthwise tab wall is spaced at a distance from the lengthwise groove wall and the distance is greater than a second distance between the widthwise tab walls and the widthwise groove walls, such that the abutment is positioned in a rotationally stable manner in the implant and is tiltable relative to the implant, as taught by Wen, for the purpose of providing easier connection between the abutment and implant.  
Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buurlage (US 2014/0147808) in view of Spagnoli (US 2011/0020768), and further in view of Sanchez (US 2014/0272791) in view of Wen (US 2015/0072309), and further in view of Hurson (US 8,038,442).

Buurlage further discloses (claim 15/20) wherein a stop element (20) is arranged on an inner wall of the through-bore of the abutment; (claim 16) wherein the stop element comprises a narrowing of the inner wall of the through-bore, and the bolt , and in the pre-assembly position latches temporarily in the narrowing (the bolt would be held against 20 until the bolt met the implant); (claim 18) wherein in the pre-assembly position, an entire length of the first cylinder portion of the bolt is within in the through-bore (during insertion) of the abutment, and the second cylinder portion protrudes from the through-bore (protrudes to engage in the implant during insertion); (claim 17) wherein the stop element comprises a recess arranged in the inner wall (recess which contains 20 in the through-bore).
Buurlage/Spagnoli/Sanchez/Wen fails to teach (claim 15/20) the bolt latches temporarily in the stop element in a pre-assembly position prior to connecting to the implant; (claim 17) the bolt includes a projection which latches temporarily in the recess in the pre-assembly position.
However, Hurson teaches screw threads (118) within the abutment to ensure that the screw does not become disassociated as the abutment is transferred in the mouth prior to connecting to the implant (Col. 10, lines 53-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Buurlage/Spagnoli/Sanchez/Wen, by requiring (claim 15/20) the bolt latches temporarily in the stop element in a pre-assembly position; (claim 17) the bolt includes a projection 305 which latches temporarily in the recess in the pre-assembly position (when holding the bolt before contacting the implant), as taught by Hurson, for the purpose of assisting assembly of the abutment/screw during implantation.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DREW S FOLGMANN/Examiner, Art Unit 3772   

/HEIDI M EIDE/Primary Examiner, Art Unit 3772       
3/1/2021